Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2021 has been entered.
 
Response to Amendment
3.	Applicant’s amendment to the claims, filed on May 20, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
4.	Applicant's response filed on May 20, 2021, regarding the allowability of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.



Examiner’s Amendment
5.	Authorization for this examiner’s amendment was given in an interview with Roger Chen on June 3, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
The following claims are amended:

Change Claim 1 to:
1.(currently amended): A method for fabricating a semiconductor device, comprising:
providing a substrate having a first region, a second region, a third region, and a fourth region, wherein the second region is disposed between the first region and the third region;
forming a tuning layer on the second region, wherein the forming of the tuning layer on the second region comprises:
               forming the tuning layer on the first region, the second region, the third region, and the
               fourth region;
               removing the tuning layer on the first region, the third region, and the fourth region,
               wherein the tuning layer remains on the second region;
forming a first work function metal layer on the first region and the tuning layer of the second region;
forming a second work function metal layer on the first region, the second region, and the fourth region, wherein the forming of the second work function metal layer on the first region comprises:

removing the second work function metal layer on the third region, wherein the second work function metal layer remains on the first region, the second region and the fourth region after the second work function metal layer on the third region is removed; and
forming a top barrier metal (TBM) layer on the first region, the second region, the third region, and the fourth region.

Claim 2,
Pg. 3 Lines 10-12, change “removing the first work function layer on the third region and the fourth region; and forming the TBM layer.” to “and removing the first work function layer on the third region and the fourth region



The following portion of the specification is amended:

Line 3 of [0011] change “turning layer 24” to “[[turning]]tuning layer 24”






Allowable Subject Matter
6.	Claims 1-7 and 9 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “wherein the forming of the tuning layer on the second region comprises: forming the tuning layer on the first region, the second region, the third region, and the fourth region; removing the tuning layer on the first region, the third region, and the fourth region, wherein the tuning layer remains on the second region” and “wherein the forming of the second work function metal layer on the first region comprises: forming the second work function metal layer on the first region, the second region, the third region, and the fourth region; removing the second work function metal layer on the third region, wherein the second work function metal layer remains on the first region, the second region and the fourth region after the second work function metal layer on the third region is removed” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818